                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TVI, INC., a Washington corporation,                 CASE NO. C18-1461-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    HARMONY ENTERPRISES, INC., a Minnesota
      corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s motion for reconsideration (Dkt. No.
18
     42) of the Court’s order granting Plaintiff’s motion to compel and for sanctions for spoliation
19
     and discovery abuses (Dkt. No. 39). The Court hereby ORDERS Plaintiff to respond to
20
     Defendant’s motion for reconsideration. Plaintiff shall file a response brief of eight (8) pages or
21
     less no later than September 6, 2019. Plaintiff’s response shall not include a factual background
22
     section, and will only address Defendant’s challenge to the Court’s award of attorney fees
23
     pursuant to Federal Rule of Civil Procedure 37(a)(5). The Clerk is DIRECTED to renote
24
     Defendant’s motion for reconsideration (Dkt. No. 42) to September 6, 2019. The Clerk is further
25
     DIRECTED to renote Defendant’s motion for attorney fees and costs (Dkt. No. 40) to September
26


     MINUTE ORDER
     C18-1461-JCC
     PAGE - 1
 1   20, 2019.

 2          DATED this 29th day of August 2019.

 3                                                William M. McCool
                                                  Clerk of Court
 4
                                                  s/Tomas Hernandez
 5
                                                  Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1461-JCC
     PAGE - 2
